DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2, 5, 7-10, 15 and 20-25 contains the trademark/trade name “Accubrade”, “Priya Ring”, “Ovidrel”, “ZyMot”, “Semsecure”, “Semsupport”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, 

Claim 1 - “the endometrial lining” line 3, “the uterine cavity” line 11, “the cervical canal” line 11, “the body” line 12 and “the cervical os” line 13 lack antecedent basis.
Claim 3 “the pre-ovulatory phase” lines 1-2 lack antecedent basis.
Claim 12 - in line 4, “the uterus”, “the female partner”, in line 5, “the male partner”, “the quality” and “the sperm source”, in line 7, “the male and female partners” and in line 9, “the male and female” lack antecedent basis.
Claim 15 - the following lack antecedent basis; line 2, “said patient”, line 3 “the endometrial lining and “the uterus”, lines 3-4, “the menstrual cycle”, line 9, “the sperm, line 11, “the patient’s reproductive system”, line 12, “the uterine cavity or cervical canal”, line 13, “the body” and “the patient, lines 14-15, “the cervical os”.
Claim 16 - “the patient” line 3, “the patient’s” lines 4-5, “the patient” line 8 and lines 10-11 lack antecedent basis.
Claim 18 - “the patient” line 2 lacks antecedent basis.
Claim 26 - in line 6, “the uterus” lacks antecedent basis. 
Claim 27 - in line 7, “the uterus” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 17, 19, 20, 22 and 24-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makler(4,585,438).
Claim 16 -  Makler teaches a kit for use in performing an intrauterine insemination, including: a sperm treatment tool operable for preparing sperm for insemination into the patient, inherently required for collecting the sperm, hold sperm and transfer the sperm to the syringe; an intrauterine insemination catheter -10- operable for inseminating the patient with sperm; a syringe -25- operable to inject semen into the catheter; a cervical shield posterior end of -16- operable for preventing a semen sample from leaking from a cervical canal into a vaginal cavity of the patient due to reflux caused by contractions of the uterus, see column 3 lines 8-25; and a tool -34- and -35- operable for holding the catheter -10- and the cervical shield -16- into the patient.

Claim 17 - Makler teaches an abrasion tool, tapered tip -12- capable of making an abrasion on an endometrial lining of a uterus a patient.

Claim 19 -  Makler teaches an ovulation inducing tool operable for inducing ovulation in a patient, element -33- applies pressure to the walls of the reproductive track.  It is old and well known in the medical arts that applying pressure to the walls of the reproductive track induces ovulation in a predetermined time range as set forth in Dickinson(3,811,443, column 2 lines 35-41).

Claim 20 - The trademark does not provide any structure to the claim because it refers to the maker of the product as set forth above, therefore the pointed tip of the cannula is considered the abrading tool. 
Claim 22 - the ovulation inducing tool is element -33-.  The trademark does not provide any structure to the claim because it refers to the maker of the product as set forth above.
Claim 24 - the cervical shield element -16-.  The trademark does not provide any structure to the claim because it refers to the maker of the product as set forth above.
Claim 25 - the holding tool elements --34- and -35-.  The trademark does not provide any structure to the claim because it refers to the maker of the product as set forth above.
Claim 26 - Makler teaches a kit for use in performing an intrauterine insemination, including: a sperm treatment tool operable for preparing sperm for 

Claim 27 Makler teaches a kit for use in performing an intrauterine insemination, including: an intrauterine insemination catheter -10- operable for inseminating a patient with sperm; a syringe -25- operable to inject semen into the catheter; a cervical shield     -16- operable for preventing a semen sample from leaking from a cervical canal into a vaginal cavity of the patient due to reflux caused by contractions of the uterus; and a tool -34- and -35- operable for holding the catheter -10- and the cervical shield -16- into the patient.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makler(4,585,438) in view Regas et al(4,685,471, hereinafter Regas).
	Claim 18 - Makler teaches a kit as claimed, see rejection of claim 16 above but does not set forth an ovulation monitoring tool.
	Regas teaches an ovulation predicting tool, as shown in figure 11, for predicting ovulation and establishing the best time for insemination, column 5 lines 1-3.
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use the predicting system of Regas with the insemination system taught by Makler to optimize the timing of delivering the sperm in the system taught by Makler.  Such a combination would produce a kit including the system of Makler and the device of Regas to optimize the artificial insemination process when a user desires to conceive.  The combination would also have a high expectation of success because the devices are usable together to optimize the outcome of the insemination procedure.
Claim 21 - the ovulation monitoring tool is an electrode ring -91- of Regas.  The trademark does not provide any structure to the claim because it refers to the maker of the product as set forth above.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makler(4,585,438) in view Demirci et al(2016/0290913, hereinafter Demirci).
Makler teaches a kit as claimed, see rejection of claim 16 above but does not set forth a sperm treatment tool capable of filtering by sperm motility.  


It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use the sperm sorting tool of Demirci to gain the advantage of selection of sperm best suited for conception as taught by Demirci and have a high expectation of success because selection of the best sperm is old and well known as taught by Demirci.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or fairly suggest methods as claimed including the steps claimed in combination with a step of making an abrasion on the endometrial lining of a uterus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent documents 3,811,443, teaches applying pressure to the reproductive tract to cause a predictable time range for ovulation.  4,036,212 teaches a method of predetermining the timing of ovulation.  2006/0208055 teaches a .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791